DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the preliminary amendment filed 3 March 2022.
Claims 1-10 and 12-19 are pending. Claim 1 is an independent claim. Claims 11 and 20 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The examiner accepts the drawings filed 3 March 2022.

Claim Objections
Claims 1-10 and 12-19 are objected to because of the following informalities: 
With respect to independent claim 1, the applicant recites: 
“A method for automatically creating a user-customized document, comprising:
A method for automatically creating a user-customized document, comprising: (line 1-2)”
For the purpose of examination, the examiner will treat the claim as though it only recites the claim preamble a single time.
.  Appropriate correction is required.
Claims 2-10 and 12-19 are objected to because of their dependence upon independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0113289, published 30 April 2009, hereafter Zhang) and further in view of Lantwin et al. (US 2018/0129637, published 10 May 2018, hereafter Lantwin).
As per independent claim 1, Zhang discloses a method for automatically creating a user-customized document, comprising:
	receiving an automatic document creation target from a user, wherein the automatic document creation object comprises a plurality of data items and a plurality of tags matching the plurality of data items defined (paragraphs 0070-0071: Here, a source document is obtained. The source document includes tags defining the structure)
	receiving, a template file in which a format of the user-customized document is set, wherein the template file comprises at least one tag (paragraphs 0072-0073: Here, a transform is created)
	generating the user-customized document by replacing each tag in the template file with a data item matching a corresponding tag in the automatic document creation target (paragraphs 0074-0075: Here, the transform is applied to the source document to create the target document)
	Zhang fails to specifically disclose wherein in a case where there is a plural number n of automatic document creation targets, the generating of the user-customized document comprises:
	recognizing a write format defined in the template file as a basic format
	replicating the basic format by a number n-1 of automatic document creation targets, and corresponding the automatic document creation targets to the replicated basic formats, respectively
	generating a result for each of the basic formats by replacing each tag in each basic format with a data item matching the tag in an automatic document creation target that corresponds to a corresponding basic format
	generating the user-customized document comprising all the results for the respective basic formats
	However, Lantwin, which is analogous to the claimed invention because it is directed toward populating templates, discloses wherein in a case where there is a plural number n of automatic document creation targets, the generating of the user-customized document comprises:
	recognizing a write format defined in the template file as a basic format (paragraph 0040)
	replicating the basic format by a number n-1 of automatic document creation targets, and corresponding the automatic document creation targets to the replicated basic formats, respectively (paragraph 0040)
	generating a result for each of the basic formats by replacing each tag in each basic format with a data item matching the tag in an automatic document creation target that corresponds to a corresponding basic format (paragraph 0040)
	generating the user-customized document comprising all the results for the respective basic formats (paragraph 0040)
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lantwin with Zhang, with a reasonable expectation of success, as it would have allowed a user to replace tag items with corresponding information. This would have allowed for customization of a document, thereby allowing the user to tailor the contents to their needs.
	As per dependent claim 12, Zhang and Lantwin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Lantwin discloses wherein the corresponding of the automatic document creation targets to a basic format having the same arrangement order as that of the automatic document creation target (Figure 4; paragraph 0040). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lantwin with Zhang, with a reasonable expectation of success, as it would have allowed a user to maintain ordering of tag items with corresponding information. This would have allowed for customization of a document, thereby allowing the user to tailor the contents to their needs.
	As per dependent claim 13, Zhang and Lantwin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose receiving a user selection of a type of the user-customized document. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to specify a document type. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Zhang, with a reasonable expectation of success, as it would have allowed a user to define different types of documents for different uses. This would have allowed the user the flexibility of tailoring documents for their needs.
	As per dependent claim 15, Zhang and Lantwin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang discloses wherein the tag is composed of at least one special symbol, which is recognized as text, and a data item designation (paragraphs 0070-0071).
	As per dependent claim 16, Zhang and Lantwin disclose the limitations similar to those in claim 15, and the same rejection is incorporated herein. Zhang discloses wherein the data item designation included in the tag is defined to comprise a character at least partially identical to a name of a data item matching the corresponding tag (paragraphs 0070-0071).

Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Lantwin and further in view of Overby (US 2010/0217717, published 26 August 2010).
As per dependent claim 2, Zhang and Lantwin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose wherein the automatic document creation object corresponds to a patent document. However, Overby, which is analogous to the claimed invention because it is directed toward generating patent documents, discloses wherein the document creation object corresponds to a patent document (paragraph 0087). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Overby with Zhang, with a reasonable expectation of success, because it would have allowed a user to customize a patent document. This would have allowed the user to generate patent documents comprising information that they prefer to have included in the document.
As per dependent claim 3, Zhang, Lantwin, and Overby disclose the limitations similar to those in claim 2, and the same rejection are incorporated herein. Overby further discloses wherein the plurality of data item comprises at least one of the following: number information given to the patent document, bibliographic information on the patent document, technical information included in the patent document, administration information on the patent document, patent document information related to the patent document, applicant information on the patent document, analysis information on the patent document, and inventor information on the patent document (paragraphs 0060, 0084).
As per dependent claim 4, Zhang, Lantwin, and Overby disclose the limitations similar to those in claim 2, and the same rejection are incorporated herein. Overby discloses wherein the receiving of an automatic document creation target from the user comprises:
providing a patent document according to a patent input of the user (Figure 7; paragraph 0090)
receiving a selection input of the user for at least one patent document in the patent document result (Figure 7; paragraph 0090)
Zhang fails to specifically disclose wherein the input is related to a search result. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to perform patent searches and enter patent search information into a document. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Zhang, with a reasonable expectation of success, as it would have enabled a user to create a document including a customized list of patent documents. This would have provided the user with the advantage of customizing their page to meet their specific requirements.
As per dependent claim 5, Zhang and Lantwin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose:
providing a user with a first User Interface (UI) having a predefined basic template file providing function and a data item check list function for selecting a specific data item to be included in the user-customized document
wherein, in a case where the basic template file and the specific data item are selected, the generating of the user-customized document comprises generating the user-customized document by replacing each tag in the basic template file with a specific data item that matches corresponding tag in the automatic document creation target
However, Overby, which is analogous to the claimed invention because it is directed toward generating a custom document, discloses:
providing a user with a first User Interface (UI) having a predefined basic template file providing function and a data item check list function for selecting a specific data item to be included in the user-customized document (paragraphs 0071 and 0081)
wherein, in a case where the basic template file and the specific data item are selected, the generating of the user-customized document comprises generating the user-customized document by replacing each tag in the basic template file with a specific data item that matches corresponding tag in the automatic document creation target (paragraph 0085)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Overby with Zhang, with a reasonable expectation of success, because it would have allowed a user to customize a patent document. This would have allowed the user to generate patent documents comprising information that they prefer to have included in the document.
As per dependent claim 7, Zhang and Lantwin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose providing the user with a third UI that provides at least one of inputting, editing, and previewing of the template file. However, Overby, which is analogous to the claimed invention because it is directed toward creating customized documents, discloses providing the user with a third UI that provides at least one of inputting, editing, and previewing of the template file (paragraphs 0081 and 0085). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Overby with Zhang, with a reasonable expectation of success, because it would have allowed a user to customize a patent document. This would have allowed the user to generate patent documents comprising information that they prefer to have included in the document.
As per dependent claim 8, Zhang and Lantwin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose wherein generating the user-customized document further comprises:
recognizing formatting applied to each tag
applying the formatting, which is applied to each tag, to a data item that is to replace a corresponding tag
However, Overby, which is analogous to the claimed invention because it is directed toward creating customized documents, wherein generating the user-customized document further comprises:
recognizing formatting applied to each tag (paragraph 0102)
applying the formatting, which is applied to each tag, to a data item that is to replace a corresponding tag (paragraph 0102)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Overby with Zhang, with a reasonable expectation of success, because it would have allowed a user to customize a patent document. This would have allowed the user to generate patent documents comprising information that they prefer to have included in the document.
As per dependent claim 9, Zhang, Lantwin, and Overby disclose the limitations similar to those in claim 8, and the same rejection is incorporated herein. Zhang fails to specifically disclose wherein the formatting corresponds to formatting that is applicable to a text using a function provided by document creating software which creates the template file. However, the examiner takes official notice that was notoriously well-known in the art at the time of the applicant’s invention to use software for creating a template, including formatting that is applicable to text. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Zhang, with a reasonable expectation of success, as it would have allowed a user to customize pages while maintaining consistency across multiple pages. This would have allowed a user to define a styling for a webpage to be applied across the entire set of pages of the website.
As per dependent claim 10, Zhang, Lantwin, and Overby disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Zhang fails to specifically disclose wherein the formatting comprises at least one of font color, font, font size, bold, underline, italics, strikethrough, highlight, line height, style, indentation, and text alignment. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to set text characteristics, such as font color, font, font size, bold, underline, italics, strikethrough, highlight, line height, style, indentation, and text alignment via tags within a mark-up document. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Zhang, with a reasonable expectation of success, as it would have allowed a user to customize pages while maintaining consistency across multiple pages. This would have allowed a user to define a styling for a webpage to be applied across the entire set of pages of the website.

Claims 6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Lantwin and further in view of Rathod (WO 2019/193407, published 10 October 2019).
As per dependent claim 6, Zhang and Lantwin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose providing the user with a second UI that provides information on the plurality of tags defined to match the plurality of data items and a search function. However, Rathod discloses providing the user with a second UI that provides information on the plurality of tags defined to match the plurality of data items and a search function (Figure 11-12; page 87, line 5- page 88, line 26). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rathod with Zhang, with a reasonable expectation of success, as it would have enabled a user to customize a document using a set of check boxes. This would have provided a user the advantage of visually customizing contents to include in a template, thereby providing a more user friendly interface for content selection.
As per dependent claim 18, Zhang and Lantwin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Lantwin discloses recognizing a tag included in the template file (paragraph 0040). Zhang fails to specifically disclose providing the user with information in a check list form regarding a first data item corresponding to the recognized tag and information on a second data item corresponding to a tag other than the recognized tag among predefined tags. However, Rathod discloses providing the user with information in a check list form regarding a first data item and information on a second data item corresponding to an other item than the recognized item (Figure 11-12; page 87, line 5- page 88, line 26). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rathod with Zhang, with a reasonable expectation of success, as it would have enabled a user to customize a document using a set of check boxes. This would have provided a user the advantage of visually customizing contents to include in a template, thereby providing a more user friendly interface for content selection.
As per dependent claim 19, Zhang, Lantwin, and Rathod disclose the limitations similar to those in claim 18, and the same rejection is incorporated herein. Rathod discloses wherein the providing of the information in a check list form regarding the first and second data items comprises checking a check box for the first data item while not checking a check box for the second data item (Figure 11-12; page 87, line 5- page 88, line 26). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rathod with Zhang, with a reasonable expectation of success, as it would have enabled a user to customize a document using a set of check boxes. This would have provided a user the advantage of visually customizing contents to include in a template, thereby providing a more user friendly interface for content selection.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Lantwin and further in view of Rhodes et al. (US 2015/0117721, published 30 April 2015, hereafter Rhodes).
As per dependent claim 14, Zhang and Lantwin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Zhang fails to specifically disclose wherein in a case where types of the user-customized document are classified into a first type, a second type, and a third type, the recognizing of the document as the basic format comprises:
in response to selection of the first type, recognizing a table having the tag included the template file as the basic format
in response to selection of the second type, recognizing a row or column in the template file, in which the tag is included, as the basic format
in response to selection of the third type, recognizing a slide having the tag in the template file as the basic format
However, Rhodes, which is analogous to the claimed invention because it is directed toward identifying document types, discloses recognizing of the document as the basic format comprises:
in response to selection of the first type, recognizing a table included the file as the basic format (paragraphs 0034 and 0037)
in response to selection of the second type, recognizing a row or column in the file as the basic format (paragraphs 0034 and 0037)
in response to selection of the third type, recognizing a slide having the file as the basic format (paragraphs 0034 and 0037)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rhodes with Zhang, with a reasonable expectation of success, as it would have enabled a user to identify a file type based upon the contents of the file. This would have allowed a user to extract formatting of a document for populating the template with appropriate data.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Lantwin and further in view of Cook (US 2014/0089782, published 27 March 2014).
As per dependent claim 17, Zhang and Lantwin disclose the limitations substantially similar to those in claim 15, and the same rejection is incorporated herein. Zhang fails to specifically disclose:
wherein in a case where an instruction for setting a manner of replacement of the data item matching the tag is defined and the tag further comprises the instructions
wherein the data item to replace the corresponding tag replaces the tag in a manner set according to an instruction included in the tag
However, Cook, which is analogous to the claimed invention because it is directed toward replacing tag contents based upon tag parameters, discloses:
wherein in a case where an instruction for setting a manner of replacement of the data item matching the tag is defined and the tag further comprises the instructions (paragraph 0087)
wherein the data item to replace the corresponding tag replaces the tag in a manner set according to an instruction included in the tag (paragraph 0087)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cook with Zhang, with a reasonable expectation of success, as it would have enabled a user to specify the configuration of data to be included within a page. This would have allowed a user greater flexibility of the import and display of contents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144